Citation Nr: 1013636	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-03 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the Veteran filed a timely substantive appeal 
with respect to the February 2004 rating decision which 
assigned an effective date of April 30, 2003, for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than April 30, 
2003, for the award of (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1971.  This matter was originally before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2004 rating decision by the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted TDIU, effective April 30, 2003.  

In a May 2007 decision, the Board found that the Veteran's 
claim had lapsed and also denied a claim for an earlier 
effective date for a total schedular (100%) rating for PTSD.  
The Veteran appealed the denial with respect to the PTSD 
issue to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2008, the Court issued an order 
that endorsed a Joint Motion for Remand by the parties (Joint 
Motion I), vacated the Board's decision, and remanded solely 
the matter of an earlier effective date for a 100% PTSD 
rating to the Board for action in compliance with Joint 
Motion I.

In a June 2008 decision, the Board again denied a claim for 
an earlier effective date for a total schedular (100%) rating 
for PTSD and also reiterated that the Veteran's earlier 
effective date claim as to TDIU had lapsed.  In August 2009, 
the Court issued an order that endorsed a Joint Motion for 
Remand by the parties (Joint Motion II) and vacated the 
Board's decision.  Joint Motion II found that the Veteran had 
abandoned his claim for an earlier effective date for a total 
schedular (100%) rating for PTSD, and focused solely on the 
matter of an earlier effective date for TDIU.

The issue of entitlement to an earlier effective date for 
TDIU is being REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran is any action on 
his part is required.





FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO granted TDIU 
and assigned an effective date of April 30, 2003.  The 
appellant was duly notified of the RO's decision and his 
procedural and appellate rights in a letter dated February 
25, 2004.

2.  In March 2004, the appellant submitted a notice of 
disagreement with the effective date for TDIU assigned by the 
RO.

3.  On August 19, 2004, the RO issued a Statement of the Case 
addressing the issue of an earlier effective date for TDIU.

4.  On November 30, 2004, the appellant's representative 
submitted a written statement which may be interpreted as a 
substantive appeal of the February 2004 rating decision.


CONCLUSION OF LAW

The Veteran timely perfected an appeal for an earlier 
effective date for TDIU.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008). In this case, the 
Board is granting in full the benefit sought on appeal with 
respect to the issue of a timely filed appeal.  Accordingly, 
any notice error or duty to assist omission is non-
prejudicial.  
II.  Factual Background and Legal Analysis

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the appellant.  In essence, the following sequence is 
required:  there must be a decision by the RO; the appellant 
must timely express disagreement with the decision by filing 
a notice of disagreement within one year of the mailing of 
the decision to the appellant; VA must respond by issuing a 
statement of the case that explains the basis for the 
decision; and finally the appellant must complete the process 
by stating his or her argument in a substantive appeal filed 
with the RO within 60 days of issuance of the statement of 
the case or within one year of mailing of the decision, 
whichever is later.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203.  Of note, the term "substantive appeal" is, for 
practical purposes, synonymous with the terms "perfect an 
appeal", "formal appeal", and "timely filed VA Form 9."  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.1103.

In a February 2004 rating decision, the RO sua sponte granted 
TDIU and assigned an effective date of April 30, 2003.  The 
appellant was duly notified of the RO's decision and his 
procedural and appellate rights in a letter dated February 
25, 2004.  In March 2004, the appellant submitted a notice of 
disagreement with the effective date for TDIU assigned by the 
RO.  On August 19, 2004, the RO issued a Statement of the 
Case addressing the issue of an earlier effective date for 
TDIU.

On November 30, 2004, the RO received a memorandum from the 
appellant's representative which could be interpreted as a 
substantive appeal of the February 2004 rating decision which 
found the effective date for TDIU was April 30, 2003.  The 
date of receipt of this memorandum, November 30, 2004, was 
well within one year of the mailing of the notice of the 
February 2004 rating decision, so it is timely.  Further, the 
November 30 correspondence clearly addressed the issue of 
entitlement to an earlier effective date for TDIU:  [The 
Veteran] believes the effective date of the Individual 
Unemployability . . . should be effective prior to . . . 
December 17, 2003.  He is of the opinion there is sufficient 
evidence in his records to show 100% disability/IU back to 
the original grant of February 1, 1991." (emphasis added).

Accordingly, the Board finds that the statutory and 
regulatory criteria for timely perfecting an appeal, outlined 
above, are satisfied as to the matter of entitlement to an 
earlier effective date for the award of a TDIU rating.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.


ORDER

The appeal to establish that the Veteran timely perfected an 
appeal in the matter of an earlier effective date for TDIU is 
granted.


REMAND

In a letter dated October 15, 2009, the Board advised the 
Veteran that he could submit additional evidence within 90 
days of that letter.  On January 24, 2010, just outside of 
the 90-day period, the Veteran's attorney submitted to the 
Board a January 1995 evaluation prepared by a psychiatrist in 
connection with legal proceedings.  The report, among other 
things, found that the Veteran had moderately severe PTSD.  
In a statement signed on October 22, 2009, within the 90 day 
period, the Veteran's attorney requested that the case be 
remanded to the AOJ for consideration of the newly submitted 
evidence.  38 C.F.R. § 20.1304 (2009).  Accordingly, this 
evidence should be reviewed by the RO prior to adjudication 
by the Board.
In addition, a review of the record reveals a statement from 
the Veteran in a VA Form 9 (filed in connection with his 
initial claim for service connection for PTSD) dated April 
28, 1992, wherein he states, "Inability to hold a job 
because I cannot relate to fellow employees due to service-
connected PTSD."  Once a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
'identify the benefit sought' has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU rating.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) 
(holding that an inferred claim for a TDIU is raised as part 
of an increased rating claim only when the Roberson 
requirements are met).

Accordingly, the case is REMANDED for the following:

Readjudicate the Veteran's earlier 
effective date claim with consideration of 
whether correspondence from the Veteran 
dated April 28, 1992, is an informal claim 
for TDIU.  If the claim remains denied, 
provide the appellant an appropriate 
supplemental statement of the case, to 
include consideration of all evidence 
received since the statement of the case.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


